
	
		I
		111th CONGRESS
		2d Session
		H. R. 5776
		IN THE HOUSE OF REPRESENTATIVES
		
			July 19, 2010
			Mr. Welch introduced
			 the following bill; which was referred to the
			 Committee on Natural
			 Resources
		
		A BILL
		To amend the Marsh-Billings-Rockefeller National
		  Historical Park Establishment Act to expand the boundary of the
		  Marsh-Billings-Rockefeller National Historical Park in the State of Vermont,
		  and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Marsh-Billings-Rockefeller National
			 Historical Park Establishment Amendments Act of
			 2010.
		2.Boundary
			 expansionSection 3 of the
			 Marsh-Billings-Rockefeller National Historical Park Establishment Act (16
			 U.S.C. 410vv–1) is amended by striking subsection (b) and inserting the
			 following:
			
				(b)Boundaries;
				map
					(1)In
				generalThe park shall consist of the following:
						(A)A historic zone,
				including the Marsh-Billings-Rockefeller Mansion, surrounding buildings, and a
				portion of the area known as Mt. Tom, comprising approximately
				555 acres, as depicted on the map entitled Marsh-Billings-Rockefeller
				National Historical Park Boundary Map and dated November 19,
				1991.
						(B)A protection zone,
				including the areas occupied by the Billings Farm and Museum, comprising
				approximately 88 acres, as depicted on the map entitled
				Marsh-Billings-Rockefeller National Historical Park Boundary Map
				and dated November 19, 1991.
						(C)The King Farm,
				located in Woodstock, Vermont, comprising approximately 159 acres.
						(2)Revised
				mapAs soon as practicable after the date of enactment of the
				Marsh-Billings-Rockefeller National Historical Park Establishment Amendments
				Act of 2010, the Secretary shall prepare a revised map of the park that
				reflects the inclusion of the land described in paragraph (1)(C).
					(3)Availability of
				mapsThe maps described in paragraph (1) and prepared under
				paragraph (2) shall be on file and available for public inspection in the
				appropriate offices of the National Park
				Service.
					.
		3.Acquisition of
			 landSection 4 of the
			 Marsh-Billings-Rockefeller National Historical Park Establishment Act (16
			 U.S.C. 410vv–2) is amended—
			(1)in subsection
			 (b)—
				(A)by striking
			 paragraphs (1) and (2) and inserting the following:
					
						(1)In
				generalExcept as provided in paragraph (2), the Secretary may
				acquire land or an interest in land within the boundary of the park by
				donation, purchase with donated or appropriated funds, condemnation, transfer
				from any Federal agency, or exchange.
						(2)ExceptionAny
				land or interest in land owned by the State of Vermont or a political
				subdivision of the State may be acquired only by
				donation.
						;
				and
				(B)in the first
			 sentence of paragraph (3), by striking (3) The Secretary may and
			 inserting the following:
					
						(3)Commercial
				operationsThe Secretary
				may
						;
				and
				(2)by adding at the
			 end the following:
				
					(e)King
				FarmOn acquisition by the Secretary of the land described in
				section 3(b)(1)(C)—
						(1)the acquired land
				shall be added to and administered as part of the park;
						(2)the acquired land
				shall be used for—
							(A)agricultural and
				forestry purposes, including the growing and harvesting of crops and trees,
				animal husbandry, and other agricultural operations customary in the State of
				Vermont;
							(B)conservation
				purposes in a manner that preserves the acquired land in the condition in which
				the acquired land is in on the date of enactment of this subsection, with an
				emphasis on preserving existing open fields; and
							(C)educational
				purposes relating to agriculture, forestry, and conservation activities,
				including the study of natural history;
							(3)the Secretary
				may—
							(A)enter into leases
				for the use of the acquired land and any buildings on the acquired land if the
				Secretary determines that the use—
								(i)is
				consistent with the purposes of this Act; and
								(ii)would contribute
				to the management and programs of the park, including accommodating public use
				and education programs;
								(B)repair, replace,
				or improve any buildings and structures on the acquired land; and
							(C)construct new
				buildings or structures on the acquired land if the Secretary determines that
				the construction—
								(i)is
				necessary for the purposes described in paragraph (2); and
								(ii)would be
				consistent with agricultural buildings in existence on the date of enactment of
				this
				subsection.
								.
			4.Cooperative
			 agreementsSection 6 of the
			 Marsh-Billings-Rockefeller National Historical Park Establishment Act (16
			 U.S.C. 410vv–4) is amended by striking subsection (a) and inserting the
			 following:
			
				(a)In
				generalNotwithstanding any other provision of law, the Secretary
				may enter into cooperative agreements with any person or entity that the
				Secretary determines to be appropriate for the public benefit and purpose of
				the park and Institute programs and activities, including facility and
				landscape rehabilitation and preservation, recreation, planning, research,
				evaluation, interpretation, education, and
				management.
				.
		5.Endowment;
			 donations; conservation study instituteSection 7 of the Marsh-Billings-Rockefeller
			 National Historical Park Establishment Act (16 U.S.C. 410vv–5) is amended to
			 read as follows:
			
				7.Endowment;
				donations; conservation study institute
					(a)Endowment
						(1)In
				generalIn accordance with paragraph (2), the Secretary may
				receive and expend funds from—
							(A)an endowment to be
				established with the Woodstock Foundation (including successors and assigns of
				the Foundation) (referred to in this Act as the Foundation);
				and
							(B)an endowment to be
				established for the King Farm with the Vermont Land Trust (including successors
				and assigns of the Trust) (referred to in this Act as the
				Trust).
							(2)Conditions
							(A)Authorized
				usesAmounts from the endowments referred to in paragraph (1)
				shall be expended exclusively as the Foundation or Trust, as applicable, in
				consultation with the Secretary, may designate for—
								(i)with respect to
				the Foundation, the preservation and maintenance of the
				Marsh-Billings-Rockefeller Mansion and any property adjacent to the Mansion;
				and
								(ii)with respect to
				the Trust, the preservation and maintenance of King Farm and associated
				agriculture, forestry, and conservation education programs.
								(B)Limitation on
				use of fundsNo expenditure shall be made under this subsection
				unless the Secretary determines that the expenditure is consistent with the
				purposes of this Act.
							(b)DonationsThe
				Secretary may accept donations of funds, property, or services to carry out
				this Act.
					(c)Conservation
				study institute
						(1)In
				generalThe Secretary, in collaboration with the University of
				Vermont, may establish at the park a National Park Service Conservation Study
				Institute (referred to in this Act as the Institute).
						(2)PurposeThe
				purposes of the Institute are—
							(A)to create
				opportunities within the National Park Service to identify and share innovation
				through research, evaluation, and dialogue; and
							(B)to identify and
				exchange best practices and enhance leadership capacity in the field of
				conservation.
							.
		6.Management
			 planSection 9 of the
			 Marsh-Billings-Rockefeller National Historical Park Establishment Act (16
			 U.S.C. 410vv–7) is amended—
			(1)by striking
			 Not later than and inserting the following:
				
					(a)In
				generalNot later than
					;
				and
			(2)by adding at the
			 end the following:
				
					(b)RevisionsNot
				later than 3 complete fiscal years after the date of enactment of this
				subsection, the Secretary shall submit to the Committee on Energy and Natural
				Resources of the Senate and the Committee on Natural Resources of the House of
				Representatives a revised general management plan for the
				park.
					.
			
